Citation Nr: 0430223	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post right total hip replacement with residuals, and 
residuals of myocardial infarction following right hip 
replacement and considered adjunct to the surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945, and March 1948 to September 1949. 

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2000 and February 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right hip 
disability, and residuals due to a myocardial infarction 
after hip surgery, respectively, following a total right hip 
replacement.  The veteran testified at a September 2004 
hearing, and the transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), further 
evidentiary development is necessary.

At the September 2004 hearing, the veteran testified to 
several different points, among other things:  First, he had 
initially been informed by a physician at Bay Pines VA 
Medical Center (VAMC) a hip replacement would be too 
dangerous; second, he decided to have the surgery after his 
wife died because he needed to be more mobile; third, a 
physician said it would be "no problem" to get the hip 
operation; fourth, the veteran signed a consent form, but the 
physician never told him what his problems were, or what 
could happen; fifth, he had an acute myocardial infarction 
after the hip surgery, which resulted in memory loss; and, 
sixth, he stated the hip replacement surgery was supposed to 
fix the pain, but it did not.  Particularly, regarding the 
myocardial infarction, the veteran stated he had not been 
made aware he was considered a moderate cardiac risk before 
the surgery.  

The record contains a December 1996 pre-operative 
note/informed consent, signed by Dr. Camblin, who checked off 
a "yes" response to an inquiry of whether "relevant 
aspects of the procedure/treatment, risks, benefits, and 
alternatives have been discussed with the patient," as well 
as the inquiry whether "patient appears to understand and 
freely consent to the procedure and possible need for 
blood."  

Of record is a request to Bay Pines VAMC to furnish the 
authorization and consent forms that the veteran signed for 
the operation of December 30, 1996.  A July 2001 notation 
stated, "C&P clerk unable to find consent form for operation 
dated 12/30/96."  

None of the adjudicatory documents from the RO cite to a 
consent form signed by the veteran for the December 1996 hip 
surgery.  The RO should attempt to obtain any such document.  

Additionally, an October 2000 VA opinion assessed whether the 
veteran was better off for having had the surgery, and 
stated, "Dr. Camblin certainly made the right decision and 
it is to his credit not to have been scared off by the 
prognostications of Dr. Barbier and Dr. Wise to have 
proceeded with the operation."  The examiner stated the 
myocardial infarction occurring immediately after the 
operation and leading to the present memory loss, meant the 
veteran was entitled to have the myocardial infarction and 
the associated memory loss made an adjunct to his hip 
condition.  At a May 2001 VA examination, the veteran 
reported since the hip surgery walking had been constantly 
painful, the hip fatigued easily and lacked endurance, it 
limited walking, he could not do housework or yard work, and 
he had to sit down to prepare meals.  The examiner also 
rendered a cardiac evaluation, and diagnosed the veteran as 
having status post cardiac bypass graft surgery 4-vessel 
secondary to arteriosclerotic heart disease.  The examiner 
remarked that any statement concerning carelessness, 
negligence, or lack of proper skill on the part of VA caused 
the right hip to be worse or increased disability to the 
heart would be purely speculative.  

Neither examination, however, indicated comprehensive 
consideration of the veteran's medical history, like, for 
example, in March 1996 the veteran could not continue with a 
right carotid endarterectomy after a cervical block 
anesthetic because he developed sudden hypertensive crisis.  
In order to assess the propriety of hip surgery in the 
context of the veteran's historical medical record, he should 
be afforded an additional VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Bay Pines 
VAMC and request a search for the 
complete, original clinical records 
involving the veteran's treatment for 
heart and hip related disorders.  The 
request should specifically include all 
original doctors' orders, nurses' notes, 
radiology reports and laboratory reports.

2.  The RO should specifically attempt to 
obtain any and all consent forms for the 
December 1996 hip surgery.

3.  Then, the RO should arrange for a VA 
examination.  The veteran's claims folder 
should be forwarded for review.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
any current right hip disability, and 
current memory loss, was a result of the 
right hip replacement surgery, and 
ensuing myocardial infarction.  If it is 
determined that current disability is the 
result of the procedure performed by VA, 
the examiner should provide an opinion as 
to whether the disability is due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instances of fault on the part of VA 
medical personnel.  If not, the examiner 
must provide an opinion as to whether any 
right hip disability, and memory loss, 
was reasonably foreseeable during the VA 
procedure.  A complete rationale must be 
provided for any opinion expressed.  

4.  Then, the RO should readjudicate 
the appellant's entitlement to 
compensation under 38 U.S.C.A. § 1151 
claim.  If the determination of this 
claim remains unfavorable, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




